DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on October 6th 2021. Claims 1-20 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2021 is noted. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 1-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-18 are, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on are is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons for allowance: the closest prior arts of record, see 892, in particular, with respect to Independent claim 1, in combination of with the other claimed limitations, which is directed to a compression method for a deep neural network, the deep neural network including a plurality of layers, wherein the plurality of layers comprises an input layer and at least one non-input layer, and wherein the method comprises, for a first layer of the at least one non-input layer acquiring parameters of the first layer from a parameter storage space; acquiring a first feature map from a feature map storage space, wherein the first feature map is a computation result from a second layer, and wherein the second layer is an immediate previous layer of the first layer; generating a second feature map based on the acquired parameters of mutatis mutandis. Accordingly, dependent claims 2-15, 17 and 19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442. The examiner can normally be reached Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        October 12, 2021